The Vice-Chancellor :
The affidavits read in opposition to the motion show that there is no just cause of complaint against the defendant. He has done nothing to warrant the complainant proceeding to have the partnership dissolved. In general this court will not interfere by injunction and receiver, with a subsisting and continuing partnership, unless it satisfactorily appears that the complainant will be entitled to have the partnership dissolved and its concerns wound up. Such appears not to be the case at present; and although an injunction granted ex parte is outstanding, it does not follow that a receiver must be appointed. The injunction, in due time and upon a proper application, may be dissolved.
The motion for a receiver must be denied; but costs may abide the event.